616 So. 2d 109 (1993)
Louis MACK, Appellant,
v.
STATE of Florida, Appellee.
No. 92-0067.
District Court of Appeal of Florida, Fourth District.
March 24, 1993.
Richard L. Jorandby, Public Defender, and Anthony Calvello, Asst. Public Defender, West Palm Beach, for appellant.
*110 Robert A. Butterworth, Atty. Gen., Tallahassee, and Melynda L. Melear, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Louis Mack appeals from the trial court's denial of a motion to withdraw his plea of nolo contendere filed prior to sentencing. He contends that the trial court's failure to establish on the record a factual basis for his plea requires reversal. We agree.
We are mindful of the burdens placed on the trial court in accepting a plea. Nevertheless, at the very least, a statement as to the source of the trial court's information regarding the plea's factual basis must be provided on the record. (For example, the trial court need only state he or she has determined a factual basis from the probable cause affidavit.) Otherwise, this court cannot be assured that the trial court has satisfied itself that a factual basis for the plea exists. See Koenig v. State, 597 So. 2d 256 (Fla. 1992). Accordingly, we reverse the order denying appellant's motion to withdraw his plea and remand with directions that appellant be permitted to withdraw his plea and proceed to trial.
GLICKSTEIN, C.J., and POLEN, J., concur.
GUNTHER, J., concurs in result only.